DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 03/05/2021. Claims 1-19 are pending in the instant application. Claims 1, 9 and 12 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Aksit et al. (US 20190295272 A1).
Regarding Claim 9: Aksit discloses a method for training a hair direction prediction model (Refer to para [023]; “FIG. 1 depicts an example of a computing environment for synthesizing image content with hair features by using an image synthesis network 107. The computing environment 100 includes one or more processing devices that execute a graphic manipulation application 116 and a training system 108 that provides a trained image synthesis network 107 used by the graphic manipulation application 116.”) comprising: acquiring a sample hair region (Refer to para [015-016]; “systems and methods for synthesizing image content depicting facial hair or other hair features based on orientation data obtained using guidance inputs or other user-provided guidance data. As discussed above, existing image-processing techniques cannot accurately synthesize hair features in image content without modeling the hair of a specific individual depicted in multiple exemplar images of that specific individual. Certain embodiments described herein address these limitations by matching, via an image synthesis neural network, user-provided guidance input to a previously generated, high-resolution orientation map. A graphic manipulation application generates a desired hair feature for image content by adding relevant color detail to high-resolution orientation data obtained from a combination of the selected orientation map and guidance data. Because the orientation map includes a smaller amount of data, such as orientations of different hair strands rather than various color and lighting data depicting the hair strands themselves, the orientation map can be generated more easily for use by the graphic manipulation application as compared to complete models of hair features. Thus, using this high-resolution orientation map as the basis for a desired hair feature can allow high-quality hair features to be efficiently generated from a few high-level guidance inputs without relying on existing images of a desired hair feature. The following non-limiting example is provided to introduce certain embodiments. In this example, a graphic manipulation application obtains guidance data identifying a desired hair feature. For instance, the guidance data could be an outline drawn on a digital canvas to depict the shape of a beard, a set of strokes drawn on the digital canvas to depict the texture of the beard, or some combination thereof. The graphic manipulation application also accesses an appearance exemplar, which includes image data having color information for the desired hair feature. For instance, the graphic manipulation application could receive a user input selecting an image that depicts a patch of brown hair, where the image is used as the appearance exemplar.”) acquiring a hair direction of a pixel point in the sample hair region (Refer to para [020 and 022]; “… these embodiments automatically match lower-quality sketches or other guidance inputs that a user could provide with an input device to high-quality orientation data that matches a desired feature indicated by the guidance inputs. These embodiments allow high-resolution versions of hair features to be generated automatically, without relying on a human being to painstakingly define every desired strand of hair and thereby automating certain subjective, manual actions by overcoming the limitations of existing hair-synthesis techniques (e.g., models that rely on large sets of training images depicting the particular person for which hair is to be synthesized).”) converting the hair direction of the pixel point into a sample hair direction parameter of the pixel point (Refer to para [032-050]; “In embodiments involving a training environment, as depicted in FIG. 4, F(B.sub.i) includes one or more feature vectors that can be decoded into an output synthesized image 115. The training system 108 computes one or more loss metrics by evaluating F(B.sub.i) against desired facial hair image 404. In the example depicted in FIG. 4, the training system 108 uses three loss metrics (a GAN loss 401, an L1 loss 402, and a VGG network feature loss 404) for training the image synthesis network 107.”) and training the hair direction prediction model based on the sample hair region and the sample hair direction parameter of the pixel point (Refer to para [030 and 051]; “The image synthesis network 107 performs operations that combine the exemplar orientation map 118 with the image appearance exemplar 101. The style of the image appearance exemplar 101 (e.g., color) is used to synthesize the hair based on orientation data from the exemplar orientation map 118. The image synthesis network 107 computes, for the image appearance exemplar 101, a corresponding orientation map. For instance, given a color facial hair image, a corresponding orientation map can be generated by image gradient computation type of methods. The image synthesis network 107 generates an output synthesized image 115 having the desired hair image. Additional details of embodiments of these operations are discussed in relation to FIG. 4.” “For instance, a GAN loss 401 exceeding a threshold GAN loss could indicate a synthetic image. The threshold GAN loss can be user-specified, learned from training images with labeled “real” or “synthetic” images, or some combination thereof. The training system 108 updates the image synthesis network 107 based on the GAN loss 401. For instance, the training system 108 performs an iterative process for reducing the GAN loss 401 by modifying one or more features of the image synthesis network 107 (e.g., a number of nodes in the image synthesis network 107, a number of layers in the image synthesis network 107, connections between layers in the image synthesis network 107, etc.). The iterative process terminates based on the GAN loss 401 (or a combined loss that uses the GAN loss 401 as a component) falling below a threshold.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Niebauer (US 20190355115 A1).
Regarding Claim 1: Niebauer discloses a method for processing images, (Refer to para [001]; “The present application relates generally to hair coverage analysis systems and methods to capture an image of at least the top of the head of a user, analyze the user's hair coverage and/or scalp coverage condition by using a deep neural network that is trained on class labels acquired by crowd sourcing; and predicts user's hair coverage and/or scalp coverage relative to a gender population, and to provide the analysis result to the user. The present invention provides the system and the method with an improved sensitivity.”) applicable to an electronic device (Refer to para [086]; “The remote computing device 4 may also be coupled to the network 1 and may be configured as a server (or plurality of servers), personal computer, mobile computer, and/or other computing device configured for creating and training a convolutional neural network capable of analyze hair conditions of a user by identifying portions of a captured image that contribute to a particular hair condition.”) the method comprising:  acquiring a hair region in a first image (Refer to para [093 and 094]; “A hair analysis system comprising: [0094] a. an image capture unit to capture an image at least of the top of the head of a user and to send the image to a hair analysis unit…”) wherein the hair region comprises a region where hair of a target object in the first image is located (Refer to para [095]; “b. a hair analysis unit: to analyze the user's hair coverage and/or scalp coverage based on the image by using a deep neural network that predicts user's hair coverage and/or scalp coverage relative to a gender population;”) determining a hair direction parameter of a pixel point in the hair region by a hair direction prediction model based on the hair region (Refer to para [042]; “for a neural network, takes an input (e.g. an image) and produces an output (e.g. a prediction about the image like classifying its content). This consists of several (hence “deep”) “hidden” (or intermediate) layers that successively transform the input data (e.g. pixel values) to produce an output value (e.g. probability of image classification). The weights or parameters of the hidden layers are “learned” (e.g. gradient descent by backpropagation) by showing the network input-output pairs (hence labeled data is needed—e.g. images with class labels). The idea of using depth (multiple hidden layers) is to create a hierarchy of learned features/layers that would build on each other to produce a complex understanding of the input (e.g. from raw pixels in image.fwdarw.identifying lines/edges/colors.fwdarw.object parts (circle/square).fwdarw.small objects (wheel/window).fwdarw.larger objects/scene (car)).”) wherein the hair direction parameter comprises an angle of a hair direction of the pixel point relative to a horizontal line (Refer to para [074]; “The system may detect the anchor feature(s) using known edge detection techniques, shape detection techniques, and the like. Based on the location of the anchor feature(s), the image may be scaled and rotated to make the image substantially level and with the anchor feature(s) arranged in a predetermined position in the final image. In this way, training images can be consistently aligned, thus providing more consistent training and analysis. The image may then be cropped to a predetermined area of pixels as input for further processing.”) converting the hair direction parameter of the pixel point into the hair direction of the pixel point (Refer to para [078 and 079]; “DCN is composed of many capsules. A capsule is a small group of neurons that learns to detect a particular object (e.g., a rectangle) within a given region of the image, and it outputs a vector (e.g., an 8-dimensional vector) whose length represents the estimated probability that the object is present, and whose orientation (e.g., in 8D space) encodes the object's pose parameters (e.g., precise position, rotation, etc.). Much like a regular neural network, a DCN is organized in multiple layers. The capsules in the lowest layer are called primary capsules: each of them receives a small region of the image as input (called its receptive field), and it tries to detect the presence and pose of a particular pattern, for example a rectangle. Capsules in higher layers, called routing capsules, detect larger and more complex objects, such as boats. The primary capsule layer may be implemented using a few regular convolutional layers. For example, two convolutional layers could be used that output 256 6×6 features maps containing scalars. These feature maps could be reshaped to get 32 6×6 maps containing 8-dimensional vectors. Finally, a squashing function may be applied to ensure these vectors have a length between 0 and 1 (to represent a probability). The capsules in the next layers may also try to detect objects and their pose using an algorithm called routing by agreement. The routing-by-agreement algorithm may involve a few iterations of agreement-detection+routing-update (this may happen for each prediction, not just once, and not just at training time).”) and generating a second image by processing the hair region based on the hair direction (Refer to para [096-102]; “provide an analysis result to a display unit wherein the analysis result is at least one of the followings: the analyzed hair coverage and/or scalp coverage condition; hair prediction based on the analyzed hair coverage and/or scalp coverage condition; hair product recommendation based on the analyzed hair coverage and/or scalp coverage condition; hair product usage recommendation based on the analyzed hair coverage and/or scalp coverage condition; and hair style recommendation based on the analyzed hair coverage and/or scalp coverage conditions; c. a display unit to display the analysis result to the user.”).

The Examiner has determined that one of ordinary skill in the art can determine that an analysis result is equivalent with a “second image by processing”.

Also, Niebauer discloses “The inputs used to train the diagnostic model may be images, videos, 3D scans, etc. of at least the top-of-the-head from hundreds of individuals (covering variations in gender, ethnicity, hair color, location, backdrop, etc.). These inputs may be graded for hair-coverage by a panel of expert graders or a crowd of novice graders, also known as crowd sourcing. One approach may be to arrange the inputs into groups based on hair-coverage patterns (e.g. low, medium, high, etc.). Another approach may be to use a pairwise comparison method where a pair of inputs is shown to a grader and they are asked to choose the one with higher (or lower) hair-coverage. A collection of these pairwise choices from single or multiple graders may be aggregated into a hair-coverage score or rank for individuals whose inputs are graded. The hair-coverage scale or scores or ranks may be further binned into a few hair-coverage levels (e.g., 0 to 3) or used as a continuous hair-coverage value (e.g., 0 to 1). The inputs along with their corresponding hair-coverage group labels or levels or scores may then be used to train a deep neural network model to predict the hair-coverage label, level, or score given an input. Separate hair-coverage prediction models may be trained for individuals with different attributes such as gender, ethnicities, etc. A pre-step of the diagnostic process may include asking the individual to specify these attributes (such as gender, ethnicity, etc.) or use a separate deep neural network model to predict these attributes from the input so as to direct the input to the corresponding attribute-specific hair-coverage model.”

The Examiner has also determined that “hair coverage patterns” similarly equates with “hair direction.”
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Niebauer by substituting hair coverage patterns in order to calculate hair prediction based on “hair direction” as rejected above. 

The substitution of the Examiner’s interpretation still determines that same analysis result by Niebauer which is “for providing hair analysis result at the hair coverage and/or scalp coverage analysis unit. The answer can be sent to the hair analysis unit in any form, for example, can be sent as it is, or can be sent as a score calculated from the answer. The Q&A interface unit can be connected with the hair coverage and/or scalp coverage analysis unit by wired or wireless connection. The Q&A interface unit can be connected with the image capture unit by wired or wireless connection, or can be independent from the image capture unit, or can be physically located together with the image capture unit, for example, within the same mobile computing device.” (para [055 and 056], Niebauer).

Therefore, it would have been obvious to one of ordinary skill in the art to substitute the “hair coverage patterns” with “hair direction” in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 12: Niebauer discloses an electronic device comprising (Refer to para [001]; “The present application relates generally to hair coverage analysis systems and methods to capture an image of at least the top of the head of a user, analyze the user's hair coverage and/or scalp coverage condition by using a deep neural network that is trained on class labels acquired by crowd sourcing; and predicts user's hair coverage and/or scalp coverage relative to a gender population, and to provide the analysis result to the user. The present invention provides the system and the method with an improved sensitivity.”): one or more processors (Refer to para [086]; “The remote computing device 4 may also be coupled to the network 1 and may be configured as a server (or plurality of servers), personal computer, mobile computer, and/or other computing device configured for creating and training a convolutional neural network capable of analyze hair conditions of a user by identifying portions of a captured image that contribute to a particular hair condition.”) and a volatile or non-volatile memory configured to store one or more computer programs comprising one or more instructions executable by the one or more processors, wherein the one or more instructions, when loaded and executed by the one or more processors (Refer to para [085]; “The mobile computing device 2 may include a memory component 7A, which stores image capture logic 8A and interface logic 8B. The memory component 7A may include random access memory (such as SRAM, DRAM, etc.), read only memory (ROM), registers, and/or other forms of computing storage hardware. The image capture logic 8A and the interface logic 8B may include software components, hardware circuitry, firmware, and/or other computing infrastructure, as described herein. As described in more detail below, the image capture logic 8A may facilitate capturing, storing, preprocessing, analyzing, transferring, and/or performing other functions on a digital image of a user. The interface logic 8B may be configured for providing one or more user interfaces to the user, which may include questions, options, and the like. The mobile computing device 2 may also be configured for communicating with other computing devices via the network 1.”) cause the one or more processors to perform a method comprising: acquiring a hair region in a first image (Refer to para [093 and 094]; “A hair analysis system comprising: [0094] a. an image capture unit to capture an image at least of the top of the head of a user and to send the image to a hair analysis unit…”) wherein the hair region comprises a region where hair of a target object in the first image is located (Refer to para [095]; “b. a hair analysis unit: to analyze the user's hair coverage and/or scalp coverage based on the image by using a deep neural network that predicts user's hair coverage and/or scalp coverage relative to a gender population;”) determining a hair direction parameter of a pixel point in the hair region by a hair direction prediction model based on the hair region (Refer to para [042]; “for a neural network, takes an input (e.g. an image) and produces an output (e.g. a prediction about the image like classifying its content). This consists of several (hence “deep”) “hidden” (or intermediate) layers that successively transform the input data (e.g. pixel values) to produce an output value (e.g. probability of image classification). The weights or parameters of the hidden layers are “learned” (e.g. gradient descent by backpropagation) by showing the network input-output pairs (hence labeled data is needed—e.g. images with class labels). The idea of using depth (multiple hidden layers) is to create a hierarchy of learned features/layers that would build on each other to produce a complex understanding of the input (e.g. from raw pixels in image.fwdarw.identifying lines/edges/colors.fwdarw.object parts (circle/square).fwdarw.small objects (wheel/window).fwdarw.larger objects/scene (car)).”) wherein the hair direction parameter comprises an angle of a hair direction of the pixel point relative to a horizontal line (Refer to para [074]; “The system may detect the anchor feature(s) using known edge detection techniques, shape detection techniques, and the like. Based on the location of the anchor feature(s), the image may be scaled and rotated to make the image substantially level and with the anchor feature(s) arranged in a predetermined position in the final image. In this way, training images can be consistently aligned, thus providing more consistent training and analysis. The image may then be cropped to a predetermined area of pixels as input for further processing.”) converting the hair direction parameter of the pixel point into the hair direction of the pixel point (Refer to para [078 and 079]; “DCN is composed of many capsules. A capsule is a small group of neurons that learns to detect a particular object (e.g., a rectangle) within a given region of the image, and it outputs a vector (e.g., an 8-dimensional vector) whose length represents the estimated probability that the object is present, and whose orientation (e.g., in 8D space) encodes the object's pose parameters (e.g., precise position, rotation, etc.). Much like a regular neural network, a DCN is organized in multiple layers. The capsules in the lowest layer are called primary capsules: each of them receives a small region of the image as input (called its receptive field), and it tries to detect the presence and pose of a particular pattern, for example a rectangle. Capsules in higher layers, called routing capsules, detect larger and more complex objects, such as boats. The primary capsule layer may be implemented using a few regular convolutional layers. For example, two convolutional layers could be used that output 256 6×6 features maps containing scalars. These feature maps could be reshaped to get 32 6×6 maps containing 8-dimensional vectors. Finally, a squashing function may be applied to ensure these vectors have a length between 0 and 1 (to represent a probability). The capsules in the next layers may also try to detect objects and their pose using an algorithm called routing by agreement. The routing-by-agreement algorithm may involve a few iterations of agreement-detection+routing-update (this may happen for each prediction, not just once, and not just at training time).”) and generating a second image by processing the hair region in the first image based on the hair direction of the pixel point (Refer to para [096-102]; “provide an analysis result to a display unit wherein the analysis result is at least one of the followings: the analyzed hair coverage and/or scalp coverage condition; hair prediction based on the analyzed hair coverage and/or scalp coverage condition; hair product recommendation based on the analyzed hair coverage and/or scalp coverage condition; hair product usage recommendation based on the analyzed hair coverage and/or scalp coverage condition; and hair style recommendation based on the analyzed hair coverage and/or scalp coverage conditions; c. a display unit to display the analysis result to the user.”).

The Examiner has determined that one of ordinary skill in the art can determine that an analysis result is equivalent with a “second image by processing”.
Also, Niebauer discloses “The inputs used to train the diagnostic model may be images, videos, 3D scans, etc. of at least the top-of-the-head from hundreds of individuals (covering variations in gender, ethnicity, hair color, location, backdrop, etc.). These inputs may be graded for hair-coverage by a panel of expert graders or a crowd of novice graders, also known as crowd sourcing. One approach may be to arrange the inputs into groups based on hair-coverage patterns (e.g. low, medium, high, etc.). Another approach may be to use a pairwise comparison method where a pair of inputs is shown to a grader and they are asked to choose the one with higher (or lower) hair-coverage. A collection of these pairwise choices from single or multiple graders may be aggregated into a hair-coverage score or rank for individuals whose inputs are graded. The hair-coverage scale or scores or ranks may be further binned into a few hair-coverage levels (e.g., 0 to 3) or used as a continuous hair-coverage value (e.g., 0 to 1). The inputs along with their corresponding hair-coverage group labels or levels or scores may then be used to train a deep neural network model to predict the hair-coverage label, level, or score given an input. Separate hair-coverage prediction models may be trained for individuals with different attributes such as gender, ethnicities, etc. A pre-step of the diagnostic process may include asking the individual to specify these attributes (such as gender, ethnicity, etc.) or use a separate deep neural network model to predict these attributes from the input so as to direct the input to the corresponding attribute-specific hair-coverage model.”

The Examiner has also determined that “hair coverage patterns” similarly equates with “hair direction.”

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Niebauer by substituting hair coverage patterns in order to calculate hair prediction based on “hair direction” as rejected above. 
The substitution of the Examiner’s interpretation still determines that same analysis result by Niebauer which is “for providing hair analysis result at the hair coverage and/or scalp coverage analysis unit. The answer can be sent to the hair analysis unit in any form, for example, can be sent as it is, or can be sent as a score calculated from the answer. The Q&A interface unit can be connected with the hair coverage and/or scalp coverage analysis unit by wired or wireless connection. The Q&A interface unit can be connected with the image capture unit by wired or wireless connection, or can be independent from the image capture unit, or can be physically located together with the image capture unit, for example, within the same mobile computing device.” (para [055 and 056], Niebauer).

Therefore, it would have been obvious to one of ordinary skill in the art to substitute the “hair coverage patterns” with “hair direction” in order to obtain the specified claimed elements of Claim 12. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 2-8, 10, 11, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kaneko et al. (US 20210133934 A1) “calculates characteristic amounts indicating the characteristics of hair flow from a captured image, estimates based on the characteristic amounts whether the hair flow is regular, and performs gloss-adding correction on the captured image only if the hair flow is regular.”
Zhou et al. (US 20190051048 A1) discloses “The hair segmentation and hair direction estimation are both designed based on the public deep neural network VGG16 (SIMONYAN, K., AND ZISSERMAN, A. 2014. Very deep convolutional network for large-scale image identification. arXivpreprint859 arXiv: 1409.1556.), the network is a classification network which is pre-trained on the public dataset ImageNet and identifies 1,000 classes. The present disclosure has made changes based on this, so that the output of the network is the label of each pixel (the number of output label for a segmenter is 2, and the number of output label for a direction estimator is 5). Firstly, the max-pooling layer of the last two max-pooling layers 2×2 are removed to increase the network layer resolution, and the receptive fields following convolutional layers are also enlarged from 3×3 and 7×7 to 5×5 and 25×25 (padded with zeros), respectively. Secondly, all fully connected layers are replaced with convolutional layers, which allows a single identification network to be compatible with the pixel-by-pixel label segmenter of the present disclosure. Thirdly, during the training stage, a loss layer calculates the sum of the cross entropy over the entire image between the output labels and the manual labels (since there are three max-pooling layers in VGG16, the resolution of the image is downsampled by eight times). Finally, during the testing stage, the output label image is upsampled to the original image size by a bilinear interpolation and refined with a fully connected CRF.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8249365 B1		US 10878567 B1		US 20210133934 A1
US 20210407154 A1		US 20180040053 A1		US 20200294234 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665